          Case 3:20-cv-05761-JD Document 139 Filed 01/12/21 Page 1 of 4



 1   Dennis Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
 3   17th Floor
     San Diego, CA 92101
 4   Telephone: (619) 595-3299
     dstewart@gustafsongluek.com
 5

 6   Counsel for Plaintiff Alison Kavulak
 7

 8                             UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10   IN RE GOOGLE PLAY CONSUMER              Master File No. 3:20-cv-05761-JD
11   ANTITRUST LITIGATION
                                             ADMINISTRATIVE MOTION TO
12                                           CONSIDER WHETHER CASES
                                             SHOULD BE RELATED
13
                                             Related Cases:
14                                           Alison Kavulak v. Google LLC, et al.,
                                             Case No.: 5:20-cv-09421
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
     SHOULD BE RELATED PURSUANT TO L.R. 3-12
              Case 3:20-cv-05761-JD Document 139 Filed 01/12/21 Page 2 of 4



 1   I.       INTRODUCTION
 2             Pursuant to the Northern District of California’s Civil Local Rule 3-12, Plaintiff Alison
 3   Kavulak submits this administrative motion to consider whether Kavulak should be related to the
 4   actions consolidated and pending before this court, in the In re Google Play Consumer Antitrust
 5   Litigation, Case No. 3:20-cv-05761 (N.D. Cal. consolidated on November 20, 2020, See also
 6   Order on Consolidation, ECF No. 78).
 7             On August 16, 2020, Mary Carr filed an antitrust action against Google alleging that
 8   Google’s unlawful monopolization and exclusionary conduct in the market in which Android apps
 9   are distributed enables Google to impose a supra-competitive 30% fee on apps purchased from
10   the Google Play store. Additional class actions on behalf of consumers were filed, as noted in the
11   table below:
12

13             Case Name                                        Date Filed      Class
               Carr v. Google LLC et al., No. 3:20-cv-05761-
14        1    JD (“Carr”)                                      Aug. 16, 2020   Consumer
               Bentley et al. v. Google LLC et al., No. 4:20-
15
          2    cv- 07079-DMR (“Bentley”)                        Oct. 9, 2020    Consumer
16             McNamara. v. Google LLC et al., No. 3:20-
          3    cv-07361-JCS (“McNamara”)                        Oct. 20, 2020   Consumer
17
               Herrara. v. Google LLC et al., No. 3:20-cv-
18        4    07365-JD (“Herrara”)                             Oct. 20, 2020   Consumer
               Carroll. v. Google LLC, No. 3:20-cv-07379-
19        5    JD (“Carroll”)                                   Oct. 21, 2020   Consumer
20             Roberts. v. Google LLC et al., No. 3:20-cv-
          6    07824-RS (“Roberts”)                             Nov. 5, 2020    Consumer
21             Gamble. v. Google LLC et al., No. 3:20-cv-
          7    07984-JD (“Gamble”)                              Nov. 12, 2020   Consumer
22
               Stark v. Google LLC et al., No. 3:20-cv-
23        8    08309-JD (“Stark”)                               Nov. 24, 2020   Consumer
               Esquivel v. Alphabet Inc. et al., No. 3:20-cv-
24        9    08337-JD (“Esquivel”)                            Nov. 25, 2020   Consumer
25

26             On November 20, 2020, this Court ordered the Carr, Bentley, McNamara, Herrera,
27   Carroll, and Gamble actions to be consolidated into the In re Google Play Consumer Antitrust
28   Litigation matter, creating Master Docket file No. 3:20-cv-05761-JD. On Nov. 30, 2020, the

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
     SHOULD BE RELATED PURSUANT TO L.R. 3-12                                            2
           Case 3:20-cv-05761-JD Document 139 Filed 01/12/21 Page 3 of 4



 1   Roberts action was ordered to be related to In re Google Play Consumer Antitrust Litigation matter
 2   and was re-assigned to Judge James Donato. On Dec. 2, 2020, the Stark action was re-assigned to
 3   Judge James Donato and ordered to be related to the In re Google Play Consumer Antitrust
 4   Litigation matter. On Dec. 9, 2020, the Esquivel action was ordered to be related to In re Google
 5   Play Consumer Antitrust Litigation matter and was re-assigned to Judge James Donato. Together,
 6   these actions are the Consolidated Actions.
 7           The Kavulak action, like the Consolidated Actions, concern the same, or substantially
 8   similar allegations to those in the underlying In re Google Play Consumer Antitrust Litigation
 9   Action. Given that the requirements of Civil Local Rule 3-12 have been met, plaintiff now
10   respectfully requests this Court issue the proposed order formally relating this action to the In re
11   Google Play Consumer Antitrust Litigation matter.
12   II.   RELATIONSHIP OF THE ACTIONS
13           Under Local Rule 3-12(a), an action is related when: (1) “The actions concern substantially
14   the same parties, property, transaction or event”; and (2) “It appears likely that there will be an
15   unduly burdensome duplication of labor and expense or conflicting results if the cases are
16   conducted before different Judges.”
17           As set forth in Local Rule 3-12(a)(1), the Consolidated Actions involve substantially the
18   same parties, property, transaction or event, as each concern the same alleged antitrust violations,
19   similar defendants and co-conspirators, witnesses, and evidence. The Kavulak Action, like the
20   Consolidated Actions, asserts claims for violations of Sections 1 and 2 of the Sherman Act; and
21   violations of state antitrust laws
22           As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly
23   burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
24   are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
25   before the same judge so that these analyses and determinations are made by one Court.
26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
     SHOULD BE RELATED PURSUANT TO L.R. 3-12                                            3
            Case 3:20-cv-05761-JD Document 139 Filed 01/12/21 Page 4 of 4



 1   III.   CONCLUSION
 2           For the reasons set forth above, Plaintiff Alison Kavulak respectfully requests that the
 3   Court order the Kavulak action be deemed related to the In re Google Play Consumer Antitrust
 4   Litigation, No. 3:20-cv-05761-JD, action and that it be assigned to the Honorable James Donato.
 5

 6   DATED: January 12, 2021                    Respectfully submitted,
 7
                                                /s/ Dennis Stewart
 8                                              Dennis Stewart (SBN 99152)
                                                GUSTAFSON GLUEK PLLC
 9                                              600 B Street
                                                17th Floor
10                                              San Diego, CA 92101
                                                Telephone: (619) 595-3299
11                                              dstewart@gustafsongluek.com
12
                                                Daniel E. Gustafson
13
                                                Daniel C. Hedlund
14                                              Daniel J. Nordin
                                                Ling S. Wang
15                                              GUSTAFSON GLUEK PLLC
                                                Canadian Pacific Plaza
16                                              120 South Sixth Street, Suite 2600
                                                Minneapolis, MN 55402
17
                                                Telephone: (612) 333-8844
18                                              dgustafson@gustafsongluek.com
                                                dhedlund@gustafsongluek.com
19                                              dnordin@gustafsongluek.com
                                                lwang@gustafsongluek.com
20
                                                Counsel for Plaintiff Alison Kavulak
21

22

23

24

25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES
     SHOULD BE RELATED PURSUANT TO L.R. 3-12                                         4
